Citation Nr: 1505421	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied the claim for a TDIU.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for seven disabilities; he has a combined rating of 70 percent, and two of his disabilities may be combined to produce a single disability rated at 40 percent or higher.  

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.   


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is currently service-connected for seven disabilities: posttraumatic stress disorder (PTSD), rated at 30 percent; residuals of a gunshot wound to the right shoulder, rated at 30 percent; diabetes, rated at 20 percent; hypertension, rated at 10 percent; bilateral hearing loss and tinnitus, rated at 10 percent each; and erectile dysfunction, rated as noncompensably disabling.  The Veteran's combined rating is 70 percent.  Though he does not have one disability rated at 40 percent or higher, his PTSD and his residuals of a gunshot wound stem from the same incident.  The Veteran was shot during service in Vietnam, for which he was awarded the Purple Heart.  The disabilities may be combined when considering whether the Veteran meets the schedular requirement.  38 C.F.R. § 4.16(a)(4).  Accordingly, the Veteran meets the schedular criteria for a TDIU.

The evidence also shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not worked since 2004, and he was in receipt of Social Security Disability benefits.  

The Veteran underwent VA examinations to determine the current severity of his disabilities in April 2011.  The examiner from his general medical examination for disabilities other than PTSD concluded that, though these disabilities would not impair sedentary activity, "the Veteran would be restricted with regard to heavy work activity."  He noted that at the Veteran's previous job in construction, his residuals of a gunshot wound limited what he could do.  

His PTSD examination noted that the Veteran isolates himself from others, is easily startled, and irritable.  Though not violent, the Veteran stated that he can become loud and vehement.  

These examinations show that, due to the Veteran's service-connected gunshot wound, he would be unable to perform manual labor.  With regard to sedentary labor, when considering the Veteran's education, his work history, and his service-connected disabilities, the Board finds it difficult to conceive of an occupation he could secure or follow.  The Veteran has a high school education, and had worked in construction his entire adult life.  His PTSD symptoms, in concert with his service-connected hearing loss and tinnitus, would undoubtedly impact any possible sedentary employment available to him in light of his education and work history.  

In summary, when reasonable doubt is resolved in the Veteran's favor, the Board concludes that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted.  


ORDER

A TDIU is granted.  



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


